Citation Nr: 1312468	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-05 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for Osgood-Schlatter disease, right knee. 

2.  Entitlement to an increased disability rating for Osgood-Schlatter disease, left knee.


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service from May 1971 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In September 2010 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  In April 2012, the Board remanded this matter for additional development.   

The Board has reviewed the entire record to include the Veteran's virtual VA claims file.  No relevant evidence has been included in the claims file since the supplemental statement of the case dated in February 2013.  


FINDINGS OF FACT

1.  In a letter dated March 26, 2013, the Veteran's representative stated that the Veteran wished to withdraw his appeal for an increased disability rating for Osgood-Schlatter disease, right knee. 
 
2.  In a letter dated March 26, 2013, the Veteran's representative stated that the Veteran wished to withdraw his appeal for an increased disability rating for Osgood-Schlatter disease, left knee. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an increased rating for Osgood-Schlatter disease, right knee.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an increased rating for Osgood-Schlatter disease, left knee.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In March 2013, the Veteran's representative issued a statement requesting withdrawal of the Veteran's appeals for increased ratings for Osgood-Schlatter disease of the right and left knees.  Accordingly, the Board does not have jurisdiction to review the appeals, and the appeals for increased ratings for Osgood-Schlatter disease, right and left knees are dismissed.


ORDER

The appeals are dismissed.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


